United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60551
                         Summary Calendar



LEON W. LAW,

                                    Plaintiff-Appellant,

versus

ROBERT JOHNSON, COMMISSIONER, MISSISSIPPI
DEPARTMENT OF CORRECTIONS; LAWRENCE KELLY,
Superintendent, CMCF; ROBERT CULPEPPER, Director
of Medical Services; DAVID CARLSON, Attending
Physician; AHMED ZEIN, Attending Physician,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-411-BN
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leon W. Law, Mississippi state prisoner # 088550, has filed

a motion for leave to proceed in forma pauperis (“IFP”) on appeal

following the magistrate judge’s entry of an Agreed Judgment and

the voluntary dismissal with prejudice of all remaining 42 U.S.C.

§ 1983 claims against the defendants.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60551
                                   -2-

     By moving for IFP status, Law is challenging the district

court’s certification that IFP status should not be granted on

appeal because his appeal is not taken in good faith.       See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Law has failed to show that his appeal from the Agreed

Judgment was taken in good faith.      As the Agreed Judgment simply

reflects the agreement of the parties, there was no ruling by he

magistrate judge from which to appeal.       Nor has Law filed a

timely notice of appeal from any of the magistrate judge’s

rulings as they pertain to Law’s attempts to enforce the Agreed

Judgment.    His request for IFP status is DENIED.     See Baugh, 117

F.3d at 202.     Furthermore, because the appeal is frivolous, it is

DISMISSED.     See 5TH CIR. R. 42.2.

     Law’s motions for the production of documents and for the

appointment of counsel are also DENIED.

     MOTIONS DENIED; APPEAL DISMISSED.